Judgment, Supreme Court, Suffolk County (Melvyn Tanenbaum, J.), entered on or about December 12, 1994, which granted petitioner em*125ployee association’s application pursuant to CPLR article 78 to annul respondent Board of Education’s resolution not to appropriate funds for the parties’ collective bargaining agreement, unanimously affirmed, with costs.
Respondent Board may not invoke Civil Service Law § 204-a (1) to repudiate a collective bargaining agreement it had already approved, albeit with a different membership. Neither the language of section 204-a (1) nor the Board’s past practice with regard to collective bargaining agreements (see, Association of Surrogates & Supreme Ct. Reporters v State of New York, 78 NY2d 143, 155-156) supports the Board’s contention that the subject contract did not become effective in the absence of a separate and distinct legislative act authorizing its funding, or that a newly-elected legislative body may, in effect, repudiate properly undertaken acts of a previous legislative body. We have considered the Board’s remaining arguments and find them to be without merit. Concur—Milonas, J. P., Ellerin, Rubin, Ross and Mazzarelli, JJ.